Title: From Thomas Jefferson to Albert Gallatin, 2 March 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th: Jefferson to mr Gallatin. 
                     Mar. 2. 08.
                  
                  On considering the papers which James Brown sent us, containing a statement of the parcels of property in & adjacent to New Orleans to which the US. had claims, we thought it safest to await the report of the Commissioners, with their list of the property. the papers recieved yesterday by express from N.O. & now inclosed to you, give us a list of the property & the grounds of claim from the Common council of the city. having thus the statement, as it were from both parties, I suppose we may consider the list as compleat. it would therefore be only losing a year to wait for the report of the Commissioners, & especially as the property is suffering. what shall we do? there are two questions. 1. which of these parcels do really belong to the US.? 2. how shall they be disposed of? on the 1st. question I presume Congress will not decide themselves, but either leave it to the present Commissioners, or appoint others of higher standing & abilities, at least for the batture which is of too much value, & too much involved in prejudices there to be safely trusted to the present Commrs. on the 2d question perhaps Congress might now desire the Executive, so soon as the titles are decided, to state to them the parcels which should be kept for the government use, and then give to the city such as they need, & dispose of the rest as they see best. will you favor me with your ideas what is best to be done? Affectionate salutations.
               